                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JOSEPH RAY FISHER,

                       Plaintiff,

vs.                                        Case No. 20-3078-SAC


(FNU)    OLIVER,
(FNU)    HAITH,
(FNU)    ALLEN, and
(FNU)    INGALSBE,

                       Defendants.


                               O R D E R

        Plaintiff, pro se, has filed this action alleging that he was

the victim of rough and embarrassing treatment in violation of his

constitutional rights.     He brings this case pursuant to 42 U.S.C.

§ 1983. Plaintiff is incarcerated at the Saline County Jail. This

case is before the court for the purposes of screening pursuant to

28 U.S.C. § 1915A.

I. Screening standards

        Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.            A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”      Erickson v.


                                     1
Pardus,   551   U.S.   89,   94   (2007).     But,   a   pro   se   litigant’s

conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).          The court “will not supply

additional factual allegations to round out a [pro se] plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint     contains      “sufficient    factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).



                                      2
     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.      “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.              “Where a

complaint   pleads   facts    that   are   ‘merely   consistent      with’   a

defendant's   liability,     it   ‘stops   short   of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                Id.

(quoting Twombly, 550 U.S. at 557).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.               Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Complaint

     Plaintiff alleges that the four defendants, who are jail

officers at the Saline County Jail, were escorting plaintiff to

                                     3
“seg” in the jail on January 29, 2020.                 Plaintiff claims that

halfway   during   this      process    his   leg   gave    out   and   he   fell.

Plaintiff, who alleges that he is disabled, asserts that defendants

then dragged plaintiff by his bad leg while he protested in pain.

According to the complaint defendants threatened to drag plaintiff

up some stairs, (“a bumpy ride”, in defendant Oliver’s alleged

words),   but    did   not    follow     through    after    plaintiff       voiced

objection.      Finally, plaintiff alleges that he was placed on

“watch,” given a gown which did not fit, and denied boxers to cover

himself when his genitalia was exposed.             Plaintiff does not allege

specifically what each defendant’s role was in placing plaintiff

on watch, assigning him the paper gown, and denying plaintiff boxer

shorts.

     Plaintiff asserts that defendants acted with malice, but with

virtually no factual elaboration.

III. Screening

     It is not clear whether plaintiff was a pretrial detainee or

serving a sentence at the time of the events alleged in the

complaint. Pretrial detainees draw protection from the Due Process

Clause and persons serving a sentence are protected under the

Eighth Amendment.      When excessive force is alleged, a pretrial

detainee must show only that knowing and purposeful force was used

and that it was objectively unreasonable. Kingsley v. Hendrickson,

135 S.Ct. 2466, 2473 (2015).           An Eighth Amendment excessive force

                                         4
claim has an objective and a subjective component:                           that the

alleged wrongdoing was objectively harmful enough to establish a

constitutional violation, and that the officials acted with a

sufficiently culpable state of mind.                    Serna v. Colo. Dept. of

Corrections, 455 F.3d 1146, 1152 (10th Cir. 2006).

        In   several    cases   with     comparable,      though      not    identical

excessive force claims, courts have found that a constitutional

claim    was   not     stated   because    the   facts     did    not   surpass   the

objective threshold.        See Marshall v. Milyard, 415 Fed.Appx. 850,

852 (10th Cir. 2011)(grabbing arm and digging fingernails in with

enough force to injure);           Rhoten v. Werholtz, 243 Fed.Appx. 364

(10th Cir. 2007)(rough treatment including being slammed against

the wall, causing “great deal of discomfort and pain” but no

evidence of injury, during pat down search); Norton v. City of

Marietta, OK., 432 F.3d 1145, 1156 (10th Cir. 2005)(grabbing and

twisting neck and “hurting it”); Tapia v. City of Albuquerque, 101

Fed.Appx. 795, 797-98 (10th Cir. 2004)(carried by arms, after

tripping in leg chains, and thrown onto the floor of cell); Reed

v. Smith, 1999 WL 345492 *4 (10th Cir. 1999)(rammed inmate against

wall    and    half    walked   half     dragged    inmate       to   receiving   and

discharge);      Leyba    v.    Strom,    2019     WL    4393399      *4-5   (D.Colo.

9/13/2019)(painful hit above right kneecap); Marshall v. Wiebe,

2018 WL 1806760 *7 (D.Kan. 4/17/2018)(slamming into cell wall and

squeezing elbow while placing inmate in segregation); Perrian v.

                                          5
Coons, 2015 WL 1539022 *11-13 (D.Colo. 3/31/2015)(painful and

bloody handcuffing procedure where inmate had a fused right wrist

and slamming against wall – collecting cases).

     On   the   basis   of   this    authority,   the   court   finds   that

plaintiff’s excessive force allegations fail to state a claim for

a violation of plaintiff’s constitutional rights.

     Plaintiff’s allegations regarding exposure of his private

parts also fail to state a constitutional claim.                Plaintiff’s

allegations do not describe who viewed plaintiff’s genitalia, for

how long, or how often.      He also does not allege which defendant

did what to cause plaintiff’s embarrassment and whether the action

was knowing and purposeful.         As to this claim, his complaint does

not meet the standard for pleading a § 1983 claim described in

Mohiuddin, Pahls, and Robbins.

IV. Conclusion

     For the above-stated reasons, the court believes that the

complaint fails to state a claim.          The court shall direct that

plaintiff by April 22, 2020 show cause why plaintiff’s claims

should not be dismissed as explained in this order.                 In the

alternative, plaintiff may file an amended complaint by April 22,

2020 which corrects the deficiencies discussed herein.           An amended

complaint supersedes the original complaint and must contain all

of the claims upon which plaintiff wishes to proceed.            An amended

complaint should not refer back to the original complaint.

                                       6
IT IS SO ORDERED.

Dated this 30th day of March, 2020, at Topeka, Kansas



                    s/Sam A. Crow ____________________________
                    Sam A. Crow, U.S. District Senior Judge




                             7
